Exhibit 10.39

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) between Ciphergen Biosystems, Inc., a
Delaware corporation (the “Company”) and Gail Page (“Executive,” and together
with the Company, the “Parties”) is effective as of August 8th, 2005 (the
“Effective Date”).

WHEREAS, the Company desires to employ Executive as President and Chief
Operating Officer of the Company and Executive is willing to accept such
employment by the Company on the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, the Parties agree as follows:


1.             POSITION.  THE COMPANY WILL EMPLOY EXECUTIVE AS PRESIDENT AND
CHIEF OPERATING OFFICER OF CIPHERGEN BIOSYSTEMS, INC..  IN THIS POSITION,
EXECUTIVE WILL BE EXPECTED TO DEVOTE EXECUTIVE’S FULL BUSINESS TIME, ATTENTION
AND ENERGIES TO THE PERFORMANCE OF EXECUTIVE’S DUTIES WITH THE COMPANY. 
EXECUTIVE MAY DEVOTE TIME TO OUTSIDE BOARD OR ADVISORY POSITIONS AS PRE-APPROVED
BY THE CHIEF EXECUTIVE OFFICER OF CIPHERGEN BIOSYSTEMS, INC.  EXECUTIVE WILL
RENDER SUCH BUSINESS AND PROFESSIONAL SERVICES IN THE PERFORMANCE OF SUCH
DUTIES, CONSISTENT WITH EXECUTIVE’S POSITION WITHIN THE COMPANY, AS SHALL BE
REASONABLY ASSIGNED TO EXECUTIVE BY THE COMPANY’S CEO OR BOARD OF DIRECTORS.


2.             COMPENSATION.  THE COMPANY WILL PAY EXECUTIVE A BASE SALARY OF
$280,000 ON AN ANNUALIZED BASIS, PAYABLE IN ACCORDANCE WITH THE COMPANY’S
STANDARD PAYROLL POLICIES, INCLUDING COMPLIANCE WITH APPLICABLE TAX WITHHOLDING
REQUIREMENTS.  IN ADDITION, EXECUTIVE WILL BE ELIGIBLE FOR A BONUS OF UP TO 40%
OF EXECUTIVE’S BASE SALARY FOR ACHIEVEMENT OF REASONABLE PERFORMANCE-RELATED
GOALS TO BE DEFINED BY THE COMPANY’S CEO OR BOARD OF DIRECTORS.   THE EXACT
PAYMENT TERMS OF A BONUS, IF ANY, ARE TO BE SET BY THE COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS, IN ITS SOLE DISCRETION.


3.             BENEFITS.  DURING THE TERM OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE
WILL BE ENTITLED TO THE COMPANY’S STANDARD BENEFITS COVERING EMPLOYEES AT
EXECUTIVE’S LEVEL, INCLUDING THE COMPANY’S GROUP MEDICAL, DENTAL, VISION AND
TERM LIFE INSURANCE PLANS, SECTION 125 PLAN, EMPLOYEE STOCK PURCHASE PLAN AND
401(K) PLAN, AS SUCH PLANS MAY BE IN EFFECT FROM TIME TO TIME, SUBJECT TO THE
COMPANY’S RIGHT TO CANCEL OR CHANGE THE BENEFIT PLANS AND PROGRAMS IT OFFERS TO
ITS EMPLOYEES AT ANY TIME.  IN ADDITION, THE EXECUTIVE WILL RECEIVE AN ANNUAL
CAR ALLOWANCE OF $10,000.


4.             AT-WILL EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS
FOR AN UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT.  THIS
EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH OR WITHOUT GOOD
CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR EXECUTIVE,
WITH OR WITHOUT NOTICE.


5.             TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  IN THE EVENT THE
COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT FOR REASONS OTHER THAN FOR CAUSE (AS
DEFINED BELOW) OR EXECUTIVE TERMINATES HER EMPLOYMENT FOR GOOD REASON (AS
DEFINED BELOW), AND PROVIDED THAT EXECUTIVE SIGNS

 

--------------------------------------------------------------------------------

***                           Certain information in this exhibit has been
omitted and filed separately with the Commission.  Confidential treatment has
been requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------



 


AND DOES NOT REVOKE A STANDARD RELEASE OF ALL CLAIMS AGAINST THE COMPANY, AND
DOES NOT BREACH ANY PROVISION OF THIS AGREEMENT (INCLUDING BUT NOT LIMITED TO
SECTION 10 AND SECTION 11 HEREOF) OR THE PIIA, AS HEREINAFTER DEFINED, EXECUTIVE
SHALL BE ENTITLED TO RECEIVE:

(i)            continued payment of Executive’s base salary as then in effect
for a period of twelve (12) months following the date of termination (the
“Severance Period”), to be paid periodically in accordance with the Company’s
standard payroll practices;

(ii)           continuation of Company health and dental benefits through COBRA
premiums paid by the Company directly to the COBRA administrator during the
Severance Period; provided, however, that such premium payments shall cease
prior to the end of the Severance Period if Executive commences other employment
with reasonably comparable or greater health and dental benefits.

Executive will not be eligible for any bonus, vesting of stock options or other
benefits not described above after termination, except as may be required by
law.


6.             TERMINATION AFTER CHANGE OF CONTROL. IF EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR REASONS OTHER THAN FOR CAUSE (AS DEFINED BELOW) OR
BY EXECUTIVE FOR GOOD REASON (AS DEFINED BELOW) WITHIN THE 12 MONTH PERIOD
FOLLOWING A CHANGE OF CONTROL (AS DEFINED BELOW), THEN, IN ADDITION TO THE
SEVERANCE OBLIGATIONS DUE TO EXECUTIVE UNDER PARAGRAPH 5 ABOVE, 100% OF ANY
THEN-UNVESTED SHARES UNDER COMPANY STOCK OPTIONS THEN HELD BY EXECUTIVE WILL
VEST UPON THE DATE OF SUCH TERMINATION.


7.             DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT:


A.     “CAUSE” MEANS TERMINATION OF EMPLOYMENT BY REASON OF EXECUTIVE’S: (I)
MATERIAL BREACH OF THIS AGREEMENT, THE PIIA (AS HEREINAFTER DEFINED) OR ANY
OTHER CONFIDENTIALITY, INVENTION ASSIGNMENT OR SIMILAR AGREEMENT WITH THE
COMPANY; (II) REPEATED NEGLIGENCE IN THE PERFORMANCE OF DUTIES OR NONPERFORMANCE
OR MISPERFORMANCE OF SUCH DUTIES THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF
DIRECTORS OF THE COMPANY ADVERSELY AFFECTS THE OPERATIONS OR REPUTATION OF THE
COMPANY; (III) REFUSAL TO ABIDE BY OR COMPLY WITH THE GOOD FAITH DIRECTIVES OF
THE COMPANY’S CEO OR BOARD OF DIRECTORS OR THE COMPANY’S STANDARD POLICIES AND
PROCEDURES, WHICH ACTIONS CONTINUE FOR A PERIOD OF AT LEAST TEN (10) DAYS AFTER
WRITTEN NOTICE FROM THE COMPANY; (IV) VIOLATION OR BREACH OF THE COMPANY’S CODE
OF ETHICS, FINANCIAL INFORMATION INTEGRITY POLICY, INSIDER TRADING COMPLIANCE
PROGRAM, OR ANY OTHER SIMILAR CODE OR POLICY ADOPTED BY THE COMPANY AND
GENERALLY APPLICABLE TO THE COMPANY’S EMPLOYEES, AS THEN IN EFFECT; (V) WILLFUL
DISHONESTY, FRAUD, OR MISAPPROPRIATION OF FUNDS OR PROPERTY WITH RESPECT TO THE
BUSINESS OR AFFAIRS OF THE COMPANY; (VI) CONVICTION BY, OR ENTRY OF A PLEA OF
GUILTY OR NOLO CONTENDERE IN, A COURT OF COMPETENT AND FINAL JURISDICTION FOR
ANY CRIME WHICH CONSTITUTES A FELONY IN THE JURISDICTION INVOLVED; OR (VII)
ABUSE OF ALCOHOL OR DRUGS (LEGAL OR ILLEGAL) THAT, IN THE BOARD OF DIRECTOR’S
REASONABLE JUDGMENT, MATERIALLY IMPAIRS EXECUTIVE’S ABILITY TO PERFORM
EXECUTIVE’S DUTIES.

 

2

--------------------------------------------------------------------------------


 


B.     “CHANGE OF CONTROL” MEANS (I) AFTER THE DATE HEREOF, ANY “PERSON” (AS
SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR (II) THE
DATE OF THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION OR ENTITY THAT HAS BEEN APPROVED BY THE STOCKHOLDERS OF THE
COMPANY, OTHER THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO
REPRESENT MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR (III) THE DATE OF THE
CONSUMMATION OF THE SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS.


C.     “GOOD REASON” MEANS, WITHOUT EXECUTIVE’S CONSENT, (I) A MATERIAL AND
ADVERSE CHANGE IN EXECUTIVE’S DUTIES (EXCLUDING ANY CHANGES IN SUCH DUTIES
RESULTING FROM THE COMPANY BECOMING PART OF A LARGER ENTITY PURSUANT TO A CHANGE
OF CONTROL) OR BASE SALARY, OR (II) EXECUTIVE BEING REQUIRED TO RELOCATE TO AN
OFFICE LOCATION MORE THAN 50 MILES FROM EXECUTIVE’S CURRENT OFFICE IN AUSTIN,
TEXAS.  SHOULD EXECUTIVE BE REQUIRED AND AGREE TO RELOCATE FROM CURRENT OFFICE
IN AUSTIN, TEXAS, ALL REASONABLE MOVING EXPENSES TO RELOCATE EXECUTIVE’S OFFICE
AND PRIVATE RESIDENCE SHALL BE PAID FOR AND BILLED DIRECTLY TO COMPANY.


8.             EMPLOYMENT, CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT
AGREEMENT.  AS A CONDITION OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE SHALL COMPLETE,
SIGN AND RETURN THE COMPANY’S STANDARD FORM OF PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT (THE “PIIA”).


9.             NON-CONTRAVENTION.  EXECUTIVE REPRESENTS TO THE COMPANY THAT
EXECUTIVE’S SIGNING OF THIS AGREEMENT, THE PIIA, THE ISSUANCE OF STOCK OPTIONS
TO EXECUTIVE, AND EXECUTIVE’S COMMENCEMENT OF EMPLOYMENT WITH THE COMPANY DOES
NOT VIOLATE ANY AGREEMENT EXECUTIVE HAS WITH EXECUTIVE’S PREVIOUS EMPLOYER AND
EXECUTIVE’S SIGNATURE CONFIRMS THIS REPRESENTATION.


10.           CONFLICTING EMPLOYMENT.  EXECUTIVE AGREES THAT, DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND DURING THE SEVERANCE PERIOD,
EXECUTIVE WILL NOT ENGAGE IN ANY OTHER EMPLOYMENT, OCCUPATION, CONSULTING OR
OTHER BUSINESS ACTIVITY COMPETITIVE WITH OR DIRECTLY RELATED TO THE BUSINESS IN
WHICH THE COMPANY IS NOW INVOLVED OR BECOMES INVOLVED DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT, NOR WILL EXECUTIVE ENGAGE IN ANY OTHER ACTIVITIES THAT
CONFLICT WITH EXECUTIVE’S OBLIGATIONS TO THE COMPANY.  EXECUTIVE ACKNOWLEDGES
THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A CONDITION TO
EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN PARAGRAPH 5
ABOVE.  COMPANY EXPRESSLY GRANTS EXECUTIVE THE RIGHT AND FINDS NO VIOLATION OF
THIS PROVISION FOR EXECUTIVE TO SERVE IN A BOARD OR ADVISORY POSITION WITH [***]
OR [***] OR OTHER SIMILARLY SITUATIONS AS PRE-APPROVED BY THE CHIEF EXECUTIVE
OFFICER OF COMPANY.


11.           NONSOLICITATION.  FROM THE DATE OF THIS AGREEMENT UNTIL 12 MONTHS
AFTER THE TERMINATION OF THIS AGREEMENT (THE “RESTRICTED PERIOD”), EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY,

 

--------------------------------------------------------------------------------

***                           Certain information on this page has been omitted
and filed separately with the Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 


SOLICIT OR ENCOURAGE ANY EMPLOYEE OR CONTRACTOR OF THE COMPANY OR ITS AFFILIATES
TO TERMINATE EMPLOYMENT WITH, OR CEASE PROVIDING SERVICES TO, THE COMPANY OR ITS
AFFILIATES.  DURING THE RESTRICTED PERIOD, EXECUTIVE WILL NOT, WHETHER FOR
EXECUTIVE’S OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON, FIRM,
CORPORATION OR OTHER BUSINESS ORGANIZATION, SOLICIT OR INTERFERE WITH ANY PERSON
WHO IS OR DURING THE PERIOD OF EXECUTIVE’S ENGAGEMENT BY THE COMPANY WAS A
COLLABORATOR, PARTNER, LICENSOR, LICENSEE, VENDOR, SUPPLIER, CUSTOMER OR CLIENT
OF THE COMPANY OR ITS AFFILIATES TO THE COMPANY’S DETRIMENT.  EXECUTIVE
ACKNOWLEDGES THAT COMPLIANCE WITH THE OBLIGATIONS OF THIS PARAGRAPH IS A
CONDITION TO EXECUTIVE’S RIGHT TO RECEIVE THE SEVERANCE PAYMENTS SET FORTH IN
PARAGRAPH 5 ABOVE.


12.           ARBITRATION AND EQUITABLE RELIEF.


A.     IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, ITS PROMISE
TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S RECEIPT OF THE
COMPENSATION AND OTHER BENEFITS PAID TO EXECUTIVE BY THE COMPANY, AT PRESENT AND
IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
STOCKHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
UNDER THE ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND
PURSUANT TO CALIFORNIA LAW.  DISPUTES WHICH EXECUTIVE AGREES TO ARBITRATE, AND
THEREBY AGREE TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY
CLAIMS UNDER STATE OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT
OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE
CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL
TERMINATION AND ANY STATUTORY CLAIMS.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS
AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE
WITH EXECUTIVE.


B.     EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT THE NEUTRAL ARBITRATOR WILL BE
SELECTED IN A MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER
TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS
FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS,
PRIOR TO ANY ARBITRATION HEARING.  EXECUTIVE ALSO AGREES THAT THE ARBITRATOR
SHALL HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS,
AVAILABLE UNDER APPLICABLE LAW.  EXECUTIVE UNDERSTANDS THE COMPANY WILL PAY FOR
ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT
EXECUTIVE SHALL PAY THE FIRST $125.00 OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION EXECUTIVE INITIATES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY

4

--------------------------------------------------------------------------------


 


ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT THAT
THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT WITH
THE RULES, THE RULES SHALL TAKE PRECEDENCE.  EXECUTIVE AGREES THAT THE DECISION
OF THE ARBITRATOR SHALL BE IN WRITING.


C.     EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION SHALL BE
THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EXECUTIVE AND THE
COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT,
NEITHER EXECUTIVE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION
REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.  NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW WHICH THE COMPANY HAS NOT
ADOPTED.


D.     IN ADDITION TO THE RIGHT UNDER THE RULES TO PETITION THE COURT FOR
PROVISIONAL RELIEF, EXECUTIVE AGREES THAT ANY PARTY MAY ALSO PETITION THE COURT
FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THE
PIIA BETWEEN EXECUTIVE AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE
SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870. 
EXECUTIVE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS FEES.


E.     EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT PROHIBIT EXECUTIVE
FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR FEDERAL
ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’ COMPENSATION BOARD. 
THIS AGREEMENT DOES, HOWEVER, PRECLUDE EXECUTIVE FROM PURSUING COURT ACTION
REGARDING ANY SUCH CLAIM.


F.      EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE IS EXECUTING THIS
AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY
OR ANYONE ELSE.  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND THAT EXECUTIVE HAS ASKED ANY QUESTIONS NEEDED
FOR EXECUTIVE TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT EXECUTIVE IS WAIVING
EXECUTIVE’S RIGHT TO A JURY TRIAL.  FINALLY, EXECUTIVE AGREES THAT EXECUTIVE HAS
BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF EXECUTIVE’S
CHOICE BEFORE SIGNING THIS AGREEMENT.


13.           SUCCESSORS OF THE COMPANY.  THE RIGHTS AND OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT SHALL INURE TO THE BENEFIT OF, AND SHALL BE BINDING
UPON, THE SUCCESSORS AND ASSIGNS OF THE COMPANY. THIS AGREEMENT SHALL BE
ASSIGNABLE BY THE COMPANY IN THE EVENT OF A MERGER OR SIMILAR TRANSACTION IN
WHICH THE COMPANY IS NOT THE SURVIVING ENTITY, OR OF A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


14.           ENFORCEABILITY; SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
SHALL BE INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH PROVISION SHALL BE
DEEMED TO BE MODIFIED OR RESTRICTED TO THE EXTENT AND IN THE MANNER NECESSARY TO
RENDER THE SAME VALID AND ENFORCEABLE, OR SHALL BE DEEMED

5

--------------------------------------------------------------------------------


 


EXCISED FROM THIS AGREEMENT, AS THE CASE MAY REQUIRE, AND THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED TO THE MAXIMUM EXTENT PERMITTED BY LAW AS IF SUCH
PROVISION HAD BEEN ORIGINALLY INCORPORATED HEREIN AS SO MODIFIED OR RESTRICTED,
OR AS IF SUCH PROVISION HAD NOT BEEN ORIGINALLY INCORPORATED HEREIN, AS THE CASE
MAY BE.


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO TEXAS’S
CHOICE OF LAW RULES.  THIS AGREEMENT IS DEEMED TO BE ENTERED INTO ENTIRELY IN
THE STATE OF TEXAS.  THIS AGREEMENT SHALL NOT BE STRICTLY CONSTRUED FOR OR
AGAINST EITHER PARTY.


16.           NO WAIVER.  NO WAIVER OF ANY TERM OF THIS AGREEMENT CONSTITUTES A
WAIVER OF ANY OTHER TERM OF THIS AGREEMENT.


17.           AMENDMENT TO THIS AGREEMENT.  THIS AGREEMENT MAY BE AMENDED ONLY
IN WRITING BY AN AGREEMENT SPECIFICALLY REFERENCING THIS AGREEMENT, WHICH IS
SIGNED BY BOTH EXECUTIVE AND AN EXECUTIVE OFFICER OR MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY AUTHORIZED TO DO SO BY THE BOARD BY RESOLUTION.


18.           HEADINGS.  SECTION HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE
ONLY AND SHALL BE GIVEN NO EFFECT IN THE CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.


19.           NOTICE.  ALL NOTICES MADE PURSUANT TO THIS AGREEMENT, SHALL BE
GIVEN IN WRITING, DELIVERED BY A GENERALLY RECOGNIZED OVERNIGHT EXPRESS DELIVERY
SERVICE, AND SHALL BE MADE TO THE FOLLOWING ADDRESSES, OR SUCH OTHER ADDRESSES
AS THE PARTIES MAY LATER DESIGNATE IN WRITING:

                If to the Company:

                Ciphergen Biosystems, Inc.

                6611 Dumbarton Circle

                Fremont, California 94555

                Attention:  Chief Financial Officer

                If to Executive:

                Gail Page

                c/o Ciphergen Biosystems, Inc.

                6611 Dumbarton Circle

                Fremont, California 94555


20.           EXPENSE REIMBURSEMENT.  THE COMPANY SHALL PROMPTLY REIMBURSE
EXECUTIVE REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE IN FURTHERANCE OF
OR IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER, INCLUDING
EXPENDITURES FOR TRAVEL, IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT
POLICY AS IN EFFECT FROM TIME TO TIME.

6

--------------------------------------------------------------------------------


 


21.           GENERAL; CONFLICT.  THIS AGREEMENT AND THE PIIA, WHEN SIGNED BY
EXECUTIVE, SET FORTH THE TERMS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND
SUPERSEDE ANY AND ALL PRIOR REPRESENTATIONS AND AGREEMENTS, WHETHER WRITTEN OR
ORAL.  EXECUTIVE AND THE COMPANY AGREE THAT IN THE EVENT OF ANY CONFLICT BETWEEN
THE PROVISIONS OF THIS AGREEMENT WITH THE PIIA OR WITH THE OFFER LETTER TO
EXECUTIVE DATED AUGUST 8TH, 2005, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL.

 

 

 

 

Ciphergen Biosystems, Inc.
a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ MATTHEW J. HOGAN

 

 

 

 

Name:

Matthew J. Hogan

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

ACCEPTED AND AGREED TO this
3rd day of November, 2005.


 

 

 

/s/ GAIL PAGE

 

Gail Page

 

 

7

--------------------------------------------------------------------------------